COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION TO EXTEND TIME

Appellate case name:        Robert J. Salazar and Elia Salazar v. HP Texas I LLC d/b/a HP
                            Texas LLC, HPA Texas Sub 2016-1 LLC, Ser Texas LLC, and
                            Pathlight Property Management Co.

Appellate case numbers:     01-19-00926-CV

Trial court case number:    2019-17589

Trial court:                127th District Court of Harris County

        Appellants Robert J. Salazar and Elia Salazar have filed a motion to extend time to
file a motion for rehearing. See TEX. R. APP. P. 49.8. The Court’s memorandum opinion
and judgment issued on July 8, 2021. Any motion for rehearing in this appeal is currently
due by July 23, 2021. See TEX. R. APP. P. 49.1. Appellants’ motion requests an extension
of 48 days until September 9, 2021, to file a motion for rehearing. Appellants’ motion
certifies that appellees do not oppose the requested extension. Accordingly, the Court
grants appellants’ motion to extend time. The Court orders that any motion for rehearing
shall be filed on or before September 9, 2021.

       No further extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court


Date: July 22, 2021